Citation Nr: 0527495	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
right knee recurrent synovitis, evaluated as 20 percent 
disabling from May 17, 1991 to September 14, 1999, and as 30 
percent disabling, with a separate 30 percent rating for 
degenerative joint disease, from September 15, 1999.

2.  Entitlement to an increased rating for the veteran's left 
knee internal derangement, evaluated as 20 percent disabling 
from May 17, 1991, to September 14, 1999, and as 30 percent 
disabling, with a separate 20 percent rating for degenerative 
joint disease, from September 15, 1999.

3.  Entitlement to an earlier effective date prior to 
September 15, 1999, for the grant of an increased disability 
rating for degenerative joint disease of the right knee.

4.  Entitlement to an earlier effective date prior to 
September 15, 1999, for the grant of an increased disability 
rating for degenerative joint disease of the right knee. 

5.  Entitlement to an earlier effective date, prior to April 
1, 1999, for the grant of service connection for lumbar 
degenerative disc disease.

6.  Entitlement to an earlier effective date, prior to April 
1, 1999 for the grant of entitlement to individual 
unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active duty for training from July 1978 to 
September 1978, and active duty from September 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claim of entitlement 
to increased evaluations for his service-connected knee 
disabilities.  The evaluations for these disabilities have 
changed during the course of this appeal, and the veteran has 
appealed the effective dates for these disabilities.  
Therefore, the issues in appellate status are as noted above.

The issues of entitlement to an earlier effective date for 
the grant of service connection for a back disorder, and 
entitlement to an earlier effective date for the grant of 
entitlement to individual unemployability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee recurrent synovitis was 
manifested by slight limitation of motion and slight 
degenerative changes from May 17, 1991, to September 14, 
1999.  

2.  The veteran's right knee disability has been manifested 
by degenerative changes, significant limitation of motion, 
and severe instability since September 15, 1999.

3.  The veteran's left knee internal derangement was 
manifested by slight limitation of motion and slight 
degenerative changes from May 17, 1991, to September 14, 
1999.

4.  The veteran's left knee disability has been manifested by 
degenerative changes, significant limitation of motion, and 
severe instability since September 15, 1999.  

5.  It was not factually ascertainable from the evidence of 
record that the appellant was entitled to an increased rating 
for his right or left knee disabilities any earlier than 
September 15, 1999.


CONCLUSIONS OF LAW

1.  The veteran was properly rated as 20 percent disabled for 
his right knee recurrent synovitis from May 17, 1991 to 
September 14, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2004).

2.  The veteran was properly rated as 30 percent disabling, 
with a separate 30 percent rating for degenerative joint 
disease from September 15, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2004).

3.   The veteran was properly rated as 20 percent disabled 
for his left knee internal derangement from May 17, 1991 to 
September 14, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2004).

4.  The veteran was properly rated as 30 percent disabling, 
with a separate 20 percent rating for degenerative joint 
disease from September 15, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2004).

5.  The criteria for an effective date earlier than September 
15, 1999, for a grant of increased evaluations for the 
veteran's service-connected right or left knee disabilities 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  In the rating decisions on appeal, 
the Statements of the Case dated December 1991 and April 
2003, numerous Supplemental Statements the Case, including 
those dated June 2004 and October 2000, a VCAA letter dated 
November 2001, and Board remands dated September 1996 and 
January 1999, the RO informed the veteran of the evidence 
necessary to support his claim, and included the pertinent 
regulations that applied to the veteran's claim.  The veteran 
received hearing at the RO in January 1992 and a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in February 2005.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).




Factual Background

Historically, the Board notes that the veteran was originally 
granted service connected for right and left knee 
disabilities at a 10 percent evaluation by a December 1986 
rating decision.  This decision was based on examination 
reports and the veteran's service medical records.  An April 
1990 Board decision continued the veteran's evaluation at a 
10 percent evaluation.  In May 1991, the veteran again 
applied for an increased rating for his service-connected 
right and left knee disorders.   The relevant evidence of 
record includes the report of VA examinations and outpatient 
treatment.

Many of the medical records submitted deal with disabilities 
not at issue in the present case.  Several VA medical records 
show the veteran's continued complaints of bilateral knee 
pain.

A May 1991 outpatient treatment report noted that the veteran 
reported problems with his knees, specifically, feeling that 
his knees would give out on him, with occasional swelling, as 
well as morning stiffness.  While the veteran was noted to 
have crepitus on examination, no instability was noted.

At a hearing at the RO in January 1992, the veteran testified 
to the severity of his service-connected knee conditions.

The veteran received a VA examination in July 1992.  At that 
time, he indicated that he felt he had problems with knee 
buckling.  Upon examination, the veteran's right knee 
revealed slight effusion but no deformity, inflammation, or 
atrophy.  Range of motion was 130 degrees with complaints of 
pain and stiffness.  There was tenderness over the medial 
joint line.  There was no laxity of the cruciate or 
collateral ligaments, and the McMurray and Appley tests were 
negative.  Strength was good.  Examination of the left knee 
revealed no effusion or deformity, edema, or atrophy.  There 
was some tenderness over the lateral joint line.  Range of 
motion was completely normal.  There was no laxity of the 
cruciate or collateral ligaments.  The patellar compression 
test was likewise negative.  X-rays of the right knee 
revealed small spurring of the medial upper tibia and spiking 
of the tibial spines.  The veteran was diagnosed with status 
post trauma to the right knee with degenerative joint 
changes, manifested by complaints of pain, effusion, and 
tenderness and X-ray evidence, as well as status post 
contusion of the right knee manifested by complaints of 
slight tenderness in the lateral joints.

The veteran received further VA examination in July 1997.  At 
that time, he reported that his knees hurt all the time, and 
that he was unable to stand for more than a few minutes, 
bend, squat, or kneel.  He reported missing some work due to 
knee flare ups.  On examination, the veteran walked normally.  
His knees flexed to 140 degrees and extended to neutral.  
There was marked bilateral patellofemoral pain with 
ballottement and pressure.  He was stable to varus, valgus, 
and Lachman testing.  The examination of his knees was done 
with pain, and he walked with a slow antalgic gait.  
Diagnostic X-rays of the veteran's knee showed minimal 
degenerative changes and bilateral knee arthritis was 
diagnosed.  

An April 1998 rating decision increased the veteran's 
evaluation for both his left knee and his right knee 
degenerative changes, to a 20 percent evaluation, from May 
17, 1991, under Diagnostic Code 5258, for dislocation of the 
semilunar cartilage.

A Board remand dated January 1999 remanded the issues of 
increased rating for the veteran's right and left knee 
disorders, for further development, to include a VA 
examination.

The veteran received a VA examination in February 1999.  At 
that time, he reported pain in both knees, problems getting 
in and out of his car, and problems sitting and standing.  
Upon examination, the veteran was noted to be morbidly obese.  
Range of motion of both knees was to 100 degrees.  The 
examiner indicated that the veteran could not go further 
because of obesity rather than intrinsic problems with his 
knees.  He was noted to have genu valgum, which caused him to 
walk with a waddling gait.  Both knees were tested for 
abnormal motions, and none were found.  He had no abnormal 
valgus or varus motion in either knee with the knee extended 
or in a flexed position.  He was found to have clinically 
very stable knees.  The grind test was negative, and no 
tenderness or deformity was noted.  After testing, the 
examiner opined that the veteran did not suffer any loss of 
performance on use.

X-rays taken in conjunction with the examination noted only 
minimal degenerative changes.  The examiner noted that the 
veteran's knees were better then he would expect to find in a 
man of his weight, even if he had nothing wrong with his 
knees intrinsically.  The examiner indicated that, in his 
opinion, part of the veteran's problems with his knees was 
mainly his obesity, which puts a tremendous strain on any 
normal knee.  As well, the veteran had a mild valgus 
deformity which did not do a good job of distributing weight 
on his knees.  The examiner indicated however, that there was 
a dearth of objective findings.  Specifically, the examiner 
indicated that, looking at the X-rays, they appeared to be 
normal knees for a 39-year-old man.

The examiner clarified that he had no reason to disbelieve 
the veteran's complaints; however, he could not find adequate 
objective evidence to go along with the veteran's complaints.  
He noted that a review of the claims file showed that the 
veteran had been seen frequently for other problems where his 
knees weren't mentioned.  The examiner indicated that the 
veteran may have been having the pain he states he has, but 
the examiner could not find objective evidence to support the 
veteran's complaints.  The examiner clarified that he had no 
specific reason to disbelieve the veteran, but that he could 
not find any objective evidence to substantiate the veteran's 
claims.  The examiner further indicated that the veteran 
might have patellofemoral syndrome, which is a syndrome that 
can't be explained, and is often a diagnosis of exclusion.   
The examiner indicated that the veteran's subjective 
complaints were very severe, but he could not find objective 
evidence consistent with these complaints.  There was a 
slight diminution of flexion ascribed to the veteran's 
obesity and not to any knee condition.  The examiner further 
indicated that there was no subluxation or lateral 
instability.

MRI of the right knee dated July 1999 noted a degenerative 
signal within the medial meniscus but no evidence of a 
meniscal tear.  The medial collateral ligament was intact.  
The lateral meniscus and lateral collateral ligament 
complexes were intact.  The anterior and posterior cruciate 
ligaments were intact.  There was a small infusion, and mild 
cartilage thinning overlying the lateral facet of the 
patella.

A September 15, 1999, report of VA outpatient treatment 
indicates that the veteran was diagnosed with early 
osteoarthritis of the right knee with degenerative meniscal 
changes.  The veteran was ordered braces and sleeves for his 
knees at that time.

In a statement received from the veteran on September 22, 
1999, he indicated that he was prescribed new replacement 
braces and support wraps for his knee at a September 15, 1999 
VA orthopedic appointment.

The report of December 1999 VA outpatient treatment indicates 
that the veteran's right knee range of motion was 0 to 50 
degrees on the right, limited by back pain, with diffuse pain 
to palpation along the joint line and patella.  The right 
knee had a negative apprehension and Lachman's sign and was 
stable to varus and valgus stress.  The veteran's left knee 
was noted to have a range of 0 to 40 degrees, also limited by 
back pain, with diffuse pain to palpation along the medial 
joint line.  His left knee was stable to varus and valgus 
stress, and he had a negative drawer and negative Lachman's 
test.  An MRI of the left knee noted degenerative medial 
meniscal changes, with no focal tear.  The veteran was 
diagnosed with early osteoarthritis of the right knee, and 
the veteran was ordered a left knee medial unloader brace.

The veteran received a further VA examination in July 2000.  
At that time, he was noted to wear braces on both knees and 
walk with a cane for assistance.  He moved with an antalgic 
gait and had difficulty sitting and arising from a sitting 
position.  Straight leg raising was 180 degrees on the left 
but 161 on the right.  He could flex the right knee to 80 
degrees and left knee to 89 degrees.  There was no 
ligamentous instability, but attempts to elicit these 
occasioned guarding for which any excursion of the ligaments 
was difficult to ascertain.  Movement of the patella was 
painful on the right but merely uncomfortable on the left.  
The right knee was swollen as compared to the left.  X-rays 
from this time noted narrowing of the joint spaces, and 
significant beaking of the superior tibial spine bilaterally.  
There was some irregularity of the patellofemoral joint 
manifested by beaking of the lateral condyle on the right and 
lesser beaking of the same area on the left.  There was also 
an exostosis on the medial side of the right tibia 
approximately 3 cm below the joint line.  The veteran was 
diagnosed with degenerative joint disease of both knees 
manifested by restriction of range of motion in flexion and 
extension of the right knee and osteophyte formation of the 
superior tibial spines and the osteophyte formation in the 
patellofemoral joints, as well as synovitis of the right knee 
and in the knuckle joints.  The examiner noted that the 
veteran's synovitis caused him to have pain and instability 
of the knee requiring bilateral hinged knee braces and the 
support of a cane.

X-rays of the knees taken in July 2000 noted essentially 
stable mild degenerative changes present involving both 
medial and lateral compartments.  In the right knee there was 
an irregular exostosis arising from the medial proximal 
tibia.

In a rating decision dated October 2000, the veteran's 
evaluations for his knee disabilities changed.  As to the 
veteran's right knee evaluation, previously 20 percent under 
Diagnostic Code 5258, it was changed to 30 percent under 
Diagnostic Code 5257, for severe instability of the knee.  In 
addition, the veteran was granted a separate 30 percent 
evaluation for degenerative joint disease, with limitation of 
motion of extension limited to 20 degrees; as under 
VAOPGCPREC 23-97, arthritis and instability of the knee may 
be rated separately.  Similarly, the veteran's evaluation for 
his left knee internal derangement was increased from a 20 
percent evaluation to a 30 percent evaluation under 
Diagnostic Code 5258, for severe instability of the left 
knee, and he was granted a separate 20 percent evaluation for 
degenerative joint disease, for leg flexion limited to 30 
degrees.

In November 2000, the veteran filed a claim for an earlier 
effective date for the grant of an increased rating for both 
knees and the grant of individual unemployability.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in February 2005.  At that time, he 
testified to the severity of his symptomatology, and his 
belief that his symptomatology warranted an earlier effective 
date.




Increased Rating Claims

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran is currently in receipt of a 
30 percent rating under Diagnostic Codes 5010/5261, for 
degenerative arthritis of the right knee, and a 20 percent 
rating under Diagnostic Codes 5010/5260, for degenerative 
arthritis of the left knee, with a separate 30 percent rating 
for both the right and left knees for instability of the 
knee, under Diagnostic Code 5257.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.    Pursuant to 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Board notes that, prior to September 15, 1999, the 
veteran's right and left knee disabilities were both rated as 
20 percent disabling under Diagnostic Code 5258.  A knee with 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion, is rated at 20 percent. 38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

As noted above, the veteran's knees are also rated under 
diagnostic code 5257, for other impairment of the knee.  
Under this code, other impairment of the knee, including 
recurrent subluxation or lateral instability, is rated as 
slight, moderate, or severe.  A 10 percent rating 
contemplates a slight impairment.  A 20 percent evaluation is 
warranted for moderate impairment.  A 30 percent evaluation 
is warranted for severe impairment.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).


Right Knee Disability

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 20 percent 
disabling for his right knee from May 17, 1991, to September 
14, 1999, and as 30 percent for instability and 30 percent 
for degenerative joint disease, from September 15, 1999.

In this regard, the Board notes that, prior to September 15, 
1999, for the right knee, the veteran was rated as 20 percent 
disabled, under Diagnostic Code 5258, for semilunar 
dislocated cartilage.  This is the maximum amount available 
under this code.  

As to a higher rating under any different code, a VA 
examination report of July 1992 noted that the veteran had 
range of motion of 130 degrees, which the examiner felt was 
completely normal, but did have X-ray evidence of 
degenerative changes.  A VA examination report of July 1997 
noted the veteran to have 0 to 140 degrees of range of 
motion, a normal range.  X-rays from that VA examination 
revealed minimal degenerative changes.  VA examination report 
of February 1999 found no abnormal valgus or varus motion in 
either knee, range of motion of both knees to 100 degrees, 
and noted the veteran clinically had very stable knees.  X-
rays from this time noted only minimal degenerative changes.  
These findings show at most, a noncompensable level of 
limitation of motion due to the veteran's right knee 
disability.  As the veteran had degenerative arthritis 
findings on X-ray however, he would warrant a 10 percent 
evaluation under Diagnostic Code 5010, less than the 20 
percent he received during this time period under Diagnostic 
Code 5258.  

As to a separate rating during this time period under 
Diagnostic Code 5257, the Board notes that, during this 
period, the veteran was never found to have any subluxation 
or instability, such that a rating would be warranted under 
this code.  In this regard, a VA examination report of July 
1992 noted no subluxation or instability, and specifically no 
laxity of the cruciate or collateral ligaments.  VA 
examination report of July 1992 found no laxity of the 
cruciate or collateral ligaments, and the McMurray and Appley 
tests were negative.  VA examination report of July 1997 
found the veteran stable to varus, valgus, and Lachman 
testing.  VA examination report of February 1999 found range 
of motion of both knees to be to 100 degrees, limited mainly 
due to obesity and not his knee problems.  Therefore, the 
veteran would not warrant a rating during this time period 
for instability, and only a 10 percent rating under the codes 
governing limitation of motion and degenerative arthritis, 
and thus the veteran was more properly rated as 20 percent 
disabled under Diagnostic Code 5258 during this time period.

Subsequent to September 15, 1999, the Board finds that the 
veteran was properly rated as 30 percent disabled for 
degenerative joint disease of the right knee, with a separate 
30 percent rating for instability.  In this regard, the Board 
notes that the veteran is already receiving the maximum 
amount available under Diagnostic Code 5257, for severe 
instability.  

As to a higher evaluation than 30 percent for degenerative 
joint disease, the Board notes that the veteran's limitation 
of motion during the report of VA examination of December 
1999 to be 0 to 50 degrees on the right.  VA examination 
report of July 2000 noted flexion of the right knee to 80 
degrees and extension to 161 degrees, and X-ray degenerative 
findings.  Considering these findings under the codes 
governing limitation of motion, the Board finds that the 
veteran would warrant a noncompensable rating for his 
limitation of flexion, considering all his readings regarding 
limitation of flexion. With an extension found to be limited 
by 19 degrees, the veteran would warrant a 30 percent 
evaluation, the evaluation the veteran is currently 
receiving.  There is no evidence of record to indicate that 
the veteran has, at any time, had extension limited to 30 
degrees such that a higher evaluation would be warranted.  
Thus, the Board finds that the veteran is currently properly 
rated for his right knee disabilities.  


Left Knee Disability

Similarly, the Board finds that the veteran is properly rated 
for his left knee internal derangement, as 20 percent 
disabling from May 17, 1991, to September 14, 1999, and at a 
30 percent evaluation, with a separate 20 percent rating for 
degenerative joint disease, from September 15, 1999.  

The veteran's left knee prior to September 15, 1999, the 
veteran was rated as 20 percent disabled, under Diagnostic 
Code 5258, for semilunar dislocated cartilage.  This is the 
highest rating available under this code.  

As to a higher rating under any different code, VA 
examination report of July 1992 noted that the veteran had a 
range of motion of 130 degrees, which the examiner felt was 
completely normal, but did have X-ray evidence of disability.  
A VA examination report of July 1997 noted the veteran to 
have 0 to 140 degrees of range of motion, a normal range.  X-
rays from that VA examination revealed minimal degenerative 
changes.  VA examination report of February 1999 found range 
of motion of both knees to be to 100 degrees, limited mainly 
due to obesity and not his knee problems.  X-rays from this 
time noted only minimal degenerative changes.  These findings 
show, at most, a noncompensable level of limitation of motion 
due to the veteran's left knee disability.  As the veteran 
had degenerative arthritis findings on X-ray however, he 
would warrant a 10 percent evaluation under Diagnostic Code 
5010, less than the 20 percent he received during this time 
period under Diagnostic Code 5258.  

As to a separate rating during this time period under 
Diagnostic Code 5257, the Board notes that, during this 
period, the veteran was never found to have any subluxation 
or instability of the left knee, such that a rating would be 
warranted under this code.  In this regard, VA examination 
report of July 1992 noted no subluxation or instability, and 
specifically no laxity of the cruciate or collateral 
ligaments.  VA examination report of July 1997 found the 
veteran stable to varus, valgus, and Lachman testing.  VA 
examination report of September 1999 found no abnormal valgus 
or varus motion in either knee, and noted the veteran 
clinically had very stable knees.  Therefore, the veteran 
would not warrant a rating during this time period for 
instability, and only a 10 percent rating under the codes 
governing limitation of motion and degenerative arthritis, 
and thus the veteran was more properly rated as 20 percent 
disabled under Diagnostic Code 5258 during this time period.

On and subsequent to September 15, 1999, for the veteran's 
left knee, the Board notes that the veteran is receiving the 
maximum amount available under 5257, for severe instability 
of the knee.  

As to a rating for limitation of motion, the report of VA 
examination dated December 1999 noted left knee range of 
motion of 0 to 40 degrees.  The report of VA examination 
dated July 2000 noted a range of motion of the left knee to 
89 degrees of flexion and 180 degrees of extension.  Under 
the codes governing limitation of motion, these levels of 
limitation of motion would warrant a noncompensable 
evaluation for no limitation of extension and a 10 percent 
evaluation for limitation of flexion limited to 45 degrees; 
however, considering pain on use, as per DeLuca, the RO 
granted the veteran a 20 percent rating for flexion limited 
to 30 degrees.  The Board notes however, that there is no 
evidence of record to indicate that the veteran's left knee 
flexion is limited to 15 degrees, such that a higher rating 
would be warranted under this code, or that the veteran has 
any limitation of extension that would warrant an additional 
evaluation.  Thus, the Board finds that the evidence of 
record indicates that the veteran is properly rated as 20 
percent disabling for his degenerative joint disease of the 
left knee.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Earlier Effective Dates for the Grant of Increased Ratings 
for Degenerative Joint Disease of the Right and Left Knees

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Taking into account all relevant evidence, the Board finds 
that the veteran has been given a proper effective date for 
the award for increased rating for both of his knee 
disabilities.  In this regard, as noted above, the veteran 
was awarded increased evaluations for each of knees, 
effective from September 15, 1999.  The date of a VA 
outpatient treatment record which indicates that the veteran 
was ordered braces for his right and left knees, which was 
felt to show instability.  The veteran argues that these 
rating increases should go back to the date of his original 
claim.  The question then in this case therefore is whether 
the veteran is entitled to these increased evaluations any 
earlier than September 15, 1999.

Historically, the Board notes that the veteran's appeal as to 
the issues of entitlement to an increased rating for both 
right and left knee disabilities originates from a May 1991 
claim.

As to a rating for instability prior to September 15, 1999, 
the Board notes there is no evidence of record showing that 
it was factually ascertainable that the veteran had 
instability of his knees prior to this date.  In this regard, 
the Board notes that the report of a February 1999 VA 
examination indicates that the veteran's knees were 
clinically very stable.  In addition, a December 1999 VA 
examination report noted the knees were stable to varus and 
valgus stress.  While the veteran reported that he felt his 
knees tended to give way, the first clear objective evidence 
of instability of record is contained in the report of a July 
2000 VA examination, in which the examiner indicated that the 
veteran's synovitis caused him to have pain and instability 
of the knee.  Therefore, the Board finds that the date the 
veteran's increase in disability, as to instability, was 
factually ascertainable, was the date of this VA examination 
in July 2000.  However, the RO, resolving all doubt in the 
veteran's favor, found the veteran's orthopedic record, dated 
September 15, 1999, showing that the veteran was ordered 
braces for both his knees, to be sufficient evidence to find 
that it was factually ascertainable as of that date that the 
veteran had instability of the knees.  The Board therefore 
concedes that September 15, 1999, was the first date that it 
was factually ascertainable that the veteran had instability 
of the knees, such that the veteran would warrant an 
evaluation under that code, and therefore, the grant of 
instability, at the maximum evaluation, from September 15, 
1999, is proper.

The Board again notes, as it did above, that the veteran was 
originally assigned a 20 percent evaluation for each knee 
prior to September 15, 1999, based on Diagnostic Code 5258, 
for dislocated semilunar cartilage.  After the evaluation for 
each knee was changed on September 15, 1999, to evaluations 
under 5257, the veteran was from that date entitled, under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-04, to a separate 
evaluation under the codes governing limitation of motion.  
As discussed in detail above in the discussion regarding 
entitlement to an increased rating, the veteran's limitation 
of motion, earlier than September 15, 1999, was noted to be 
noncompensable for both the right and left knees.  However, 
from September 15, 1999, the veteran's limitation of motion 
was consistent with a 30 percent rating for right knee 
limitation of extension and 20 percent for left knee 
limitation of flexion.  As noted above, the veteran's 
orthopedic evaluation of September 15, 1999, was the first VA 
record showing a significant limitation of motion with 
noncompensable evaluation warranted prior to that date.  
Therefore, the Board finds that the veteran was properly 
granted an effective date of September 15, 1999, for an 
increase of his evaluation with an additional evaluation for 
limitation of motion.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for the veteran's right 
knee recurrent synovitis, evaluated as 20 percent disabling 
from May 17, 1991 to September 14, 1999, and as 30 percent 
disabling, with a separate 30 percent rating for degenerative 
joint disease, from September 15, 1999, is denied.

Entitlement to an increased rating for the veteran's left 
knee internal derangement, evaluated as 20 percent disabling 
from May 17, 1991, to September 14, 1999, and as 30 percent 
disabling, with a separate 20 percent rating for degenerative 
joint disease, from September 15, 1999, is denied.

Entitlement to an earlier effective date prior to September 
15, 1999, for the grant of increased rating for degenerative 
joint disease of the right knee, is denied.

Entitlement to an earlier effective date prior to September 
15, 1999, for the grant of increased rating for degenerative 
joint disease of the left knee, is denied.


REMAND

The Board notes that, at the veteran's hearing before the 
undersigned Acting Veterans Law Judge in February 2005, the 
veteran expressed disagreement with the effective date 
assigned for his service-connected back disorder.  As such, 
the Board finds this issue must be remanded for a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the Board notes that the question of the 
effective date assigned for the veteran's service-connected 
back disorder will have a significant impact as to the issue 
of the veteran's claim for an earlier effective date for the 
grant of individual unemployability, and as such, this claim 
is found to be inextricably intertwined with the above issue, 
and it must be held in abeyance until the issue of earlier 
effective date for a back disorder is resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail; however, 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, these claims are remanded for the following 
development:

1.  The RO should issue a Statement of 
the Case regarding the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
lumbar degenerative disc disease.  The 
appellant is notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to an earlier 
effective date for the grant of 
entitlement to individual 
unemployability.  

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. L. Wight
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


